 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                          CASE NO. 1:19-MJ-00160-SAB

10                                Plaintiff,
                                                        MOTION AND ORDER TO
11                         v.                           UNSEAL COMPLAINT

12   SHERMAN SMITH,
                                  Defendant.
13

14
            The Complaint in this case, having been sealed by Order of the Court, and it appears that it no
15
     longer need remain secret,
16
            The United States of America, by and through McGregor W. Scott, United States Attorney, and
17
     Laura D. Withers, Assistant United States Attorneys, hereby moves that the Complaint in this case be
18
     unsealed and made public record.
19
      Dated: August 22, 2019                                MCGREGOR W. SCOTT
20                                                          United States Attorney

21                                                   By: /s/ Laura D. Withers
                                                         LAURA D. WITHERS
22                                                       Assistant United States Attorney

23

24 IT IS SO ORDERED.

25 Dated:      August 22, 2019
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28

                                                        1
30
